Rugg, C.J.
It is stipulated between the parties that the only question presented by this appeal is the constitutionality of St. 1930, c. 208, amending G. L. c. 152, § 10, so as to require the reviewing board to assess costs including a reasonable counsel fee against the insurer in cases where it has claimed a review and where the reviewing board by its decision orders the insurer to make or continue payments to the employee under the workmen’s compensation act. The insurer contends that said c. 208 is unconstitutional, as depriving it of property without due process *219of law and denying to it the equal protection of the laws, under the principles declared in Bogni v. Perotti, 224 Mass. 152, 156, Gulf, Colorado & Santa Fé Railway v. Ellis, 165 U. S. 150, and St.. Louis, Iron Mountain & Southern Railway v. Wynne, 224 U. S. 354. The statute has been held not to contravene those principles in Ahmed’s Case, ante, 180.

Decree afirmed.